DETAILED ACTION
This Action is responsive to the Amendment filed on 09/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl (US 2014/0367705), in view of Saito (US 2015/0295131).

Regarding claim 1, Bibl (see, e.g., FIG. 2C, FIG. 9) discloses a micro light emitting diode device substrate, comprising:
a carrier 102 (Para 0073); and
a plurality of micro light emitting diodes 400, disposed on the carrier 102, each of the micro light emitting diodes 400 comprising (Para 0059):
an epitaxial structure 405, 416, 409, comprising a first surface e.g., bottom surface, a second surface e.g., top surface opposite to the first surface e.g., bottom surface, and a side surface 406 connected to the first surface e.g., bottom surface and the second surface e.g., top surface (Para 0059); and
a first electrode 142 and a second electrode 318, wherein the first electrode 142 is located between the first surface e.g., bottom surface of the epitaxial structure 405, 416, 409 and the carrier 102, the second electrode 318 is disposed on the second surface e.g., top surface of the epitaxial structure 405, 416, 409 and a planarization layer 210, and a film thickness of the second electrode 318 is in a range of 0.2 to 0.5 micron (Para 0052, Para 0070, Para 0081),
Although Bibl shows substantial features of the claimed invention, Bibl fails to expressly teach that the side surface comprises a first portion and a second portion, the first portion being connected to the second portion to form a turning position, wherein a width of the epitaxial structure gradually increases from the first surface to the turning position and gradually decreases from the turning position to the second surface, and second vertical distance between the second surface and the turning position is between 0.2 and 1 micron.
Saito (see, e.g., FIG. 1B) teaches the side surface 2, 6 comprises a first portion 6 and a second portion 2, the first portion 6 being connected to the second portion 2 to form a turning position, wherein a width of the epitaxial structure 20 gradually increases from the first surface e.g., bottom surface to the turning position and gradually decreases from the turning position to the second surface e.g., top surface for the purpose of forming an advantageously stronger structure against collisions (Para 0030, Para 0032, Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the side surface comprises a first portion and a second portion, the first portion being connected to the second portion to form a turning position, wherein a width of the epitaxial structure gradually increases from the first surface to the turning position and gradually decreases from the turning position to the second surface of Saito to the 
Saito fails to expressly teach that the second vertical distance between the second surface and the turning position is between 0.2 and 1 micron. Saito does, however, teach that the typical size of the light emitting diode includes a thickness of 4 µm to 10 µm and that the thickness between the first surface e.g., bottom surface of 28 and the first isolation groove is 2 µm to 4 µm (Para 0029, Para 0030, Para 0032). However, differences in second vertical distances between the second surface and the turning position will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the second vertical distance between the second surface and the turning position being between 0.2 and 1 micron, it would have been obvious to one of ordinary skill in the art to modify the second vertical distance between the second surface and the turning position in the device as described by Saito through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed second vertical distance between the second surface and the turning position or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

e.g., FIG. 1B) teaches that the first surface e.g., bottom surface has a first length in a direction e.g., horizontal direction, the second surface e.g., top surface has a second length in the direction e.g., horizontal direction. 
However, Saito fails to expressly teach that a ratio of the first length to the second length is between 0.8 and 1.2. However, differences in lengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio of the first length to the second length, it would have been obvious to one of ordinary skill in the art to modify the ratio of the first length to the second length as described by Saito.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio of the first length to the second length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 3, Saito (see, e.g., FIG. 1B) teaches a first vertical distance is provided between the second surface e.g., top surface and the first surface e.g., bottom surface.
Saito fails to expressly teach that a ratio of the second vertical distance to the first vertical distance being between 0.04 and 0.28. Saito does, however, teach that the typical size of the light emitting diode includes a thickness of 4 µm to 10 µm and that the thickness between the first surface e.g., bottom surface of 28 and the first isolation groove is 2 µm to 4 µm (Para 0029, Para 0030, Para 0032). However, differences in a ratio of the second vertical distance to the first In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio of the first vertical distance to the second vertical distance, it would have been obvious to one of ordinary skill in the art to modify the ratio of the first vertical distance to the second length vertical distance as described by Saito.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio of the first vertical distance to the second length vertical distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Saito (see, e.g., FIG. 1B) teaches that the epitaxial structure 20 comprises a virtual plane that is parallel to the first surface e.g., bottom surface and passes through the turning position, an included angle is provided between the first portion 6 of the side surface 2, 6 and the virtual plane.
However, Saito fails to expressly teach that the angle is between 100 degrees and 135 degrees. However, differences in angles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angles are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed angle provided between the first portion of the side surface and the virtual plane or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, Bibl (see, e.g., FIG. 9) teaches that the planarization layer 210 is disposed on the carrier 102 and covers side surfaces 406 of the epitaxial structures 405, 416, 409 (Para 0070). The combination of Bibl (see, e.g., FIG. 9)/Saito (see, e.g., FIG. 1B) teaches that the planarization layer 210 (of Bibl) covers the first portions 6 (of Saito) of the side surfaces 2, 6 (of Saito) of the epitaxial structures 20 (of Saito).

Regarding claim 6, Bibl (see, e.g., FIG. 9) teaches that the first and second electrodes 142, 318 are located on two opposite sides of the epitaxial structure 405, 416, 409, and one 318 of the first and second electrodes 142, 318 covers the second surface e.g., top surface, and the planarization layer 210 while the other 142 of the first and second electrode 142, 318 is located between the epitaxial structure 405, 416, 409 and the carrier 102 (Para 0052, Para 0070). The combination of Bibl (see, e.g., FIG. 9)/Saito (see, e.g., FIG. 1B) teaches that one 318 of the electrodes first and second electrodes 142, 318 (of Bibl) covers the second portion 6 (of Saito) of the side surface 2, 6 (of Saito).
e.g., FIG. 1B) teaches that the epitaxial structure 20 further comprises a first-type semiconductor layer 28, a light emitting layer 26 and a second-type semiconductor layer 24, the first-type semiconductor layer 28 comprises the first surface e.g., bottom surface, the second-type semiconductor layer 24 comprises the second surface e.g., top surface, and the turning position is located on the second-type semiconductor layer 24. The combination of Bibl (see, e.g., FIG. 9)/Saito (see, e.g., FIG. 1B) teaches that epitaxial structure 20 (of Saito) is sequentially disposed on the carrier 102 (of Bibl).

Regarding claim 11, Saito (see, e.g., FIG. 1B) teaches that the second-type semiconductor layer 24 has a vertical thickness, a vertical distance is provided between the turning position and the light emitting layer 26.
However, Saito fails to expressly teach that a ratio of the vertical distance to the vertical thickness is less than 1. However, differences in a ratio of the vertical distance to the vertical thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angles are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio of the vertical distance to the vertical thickness, it would have been obvious to one of ordinary skill in the art to use or modify the vertical thickness of the second-type semiconductor layer and the vertical distance between the turning position and the light emitting layer as described by Saito through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed a ratio of the vertical distance to the vertical thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 12, Bibl (see, e.g., FIG. 2C, FIG. 9) discloses a micro light emitting diode, comprising:
an epitaxial structure 405, 416, 409, comprising a first surface e.g., bottom surface, a second surface e.g., top surface opposite to the first surface e.g., bottom surface, and a side surface 406 connected to the first surface e.g., bottom surface and the second surface e.g., top surface (Para 0059); and
a first electrode 142 and a second electrode 318, wherein the first electrode 142 is located between the first surface e.g., bottom surface of the epitaxial structure 405, 416, 409 and the carrier 102, the second electrode 318 is disposed on the second surface e.g., top surface of the epitaxial structure 405, 416, 409 and a planarization layer 210, and a film thickness of the second electrode 318 is in a range of 0.2 to 0.5 micron (Para 0052, Para 0070, Para 0081),
Although Bibl shows substantial features of the claimed invention, Bibl fails to expressly teach that the side surface comprises a first portion and a second portion, the first portion being connected to the second portion to form a turning position, wherein a width of the epitaxial structure gradually increases from the first surface to the turning position and gradually decreases from the turning position to the second surface, and second vertical distance between the second surface and the turning position is between 0.2 and 1 micron..
Saito (see, e.g., FIG. 1B) teaches the side surface 2, 6 comprises a first portion 6 and a second portion 2, the first portion 6 being connected to the second portion 2 to form a turning position, wherein a width of the epitaxial structure 20 gradually increases from the first surface e.g., bottom surface to the turning position and gradually decreases from the turning position to e.g., top surface for the purpose of forming advantageously stronger structure against collisions (Para 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the side surface comprises a first portion and a second portion, the first portion being connected to the second portion to form a turning position, wherein a width of the epitaxial structure gradually increases from the first surface to the turning position and gradually decreases from the turning position to the second surface of Saito to the epitaxial structure of Bibl for the purpose of forming advantageously stronger structure against collisions (Para 0033).
Saito fails to expressly teach that the second vertical distance between the second surface and the turning position is between 0.2 and 1 micron. Saito does, however, teach that the typical size of the light emitting diode includes a thickness of 4 µm to 10 µm and that the thickness between the first surface e.g., bottom surface of 28 and the first isolation groove is 2 µm to 4 µm (Para 0029, Para 0030, Para 0032). However, differences in second vertical distances between the second surface and the turning position will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the second vertical distance between the second surface and the turning position being between 0.2 and 1 micron, it would have been obvious to one of ordinary skill in the art to modify the second vertical distance between the second surface and the turning position in the device as described by Saito through routine experimentation.



The specification contains no disclosure of either the critical nature of the claimed second vertical distance between the second surface and the turning position or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 13, Saito (see, e.g., FIG. 1B) teaches that the epitaxial structure 20 comprises a virtual plane that is parallel to the first surface e.g., bottom surface and passes through the turning position, an included angle is provided between the first portion 6 of the side surface 2, 6 and the virtual plane.
However, Saito fails to expressly teach that the angle is between 100 degrees and 135 degrees. However, differences in angles will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angles are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the angle provided between the first portion of the side surface and the virtual plane, it would have been obvious to one of ordinary skill in the art to modify the angle provided between the first portion of the side surface and the virtual plane as described by Saito.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed angle provided between the first portion of the side surface and the virtual plane or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 14, Saito (see, e.g., FIG. 1B) teaches that the first surface e.g., bottom surface has a first length in a direction e.g., horizontal direction, the second surface e.g., top surface has a second length in the direction e.g., horizontal direction. 
However, Saito fails to expressly teach that a ratio of the first length to the second length is between 0.8 and 1.2. However, differences in lengths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio of the first length to the second length, it would have been obvious to one of ordinary skill in the art to modify the ratio of the first length to the second length as described by Saito.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio of the first length to the second length or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 15, Saito (see, e.g., FIG. 1B) teaches a first vertical distance is provided between the second surface e.g., top surface and the first surface e.g., bottom surface, the second vertical distance being provided between the second surface e.g., top surface and the turning position.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio of the first vertical distance to the second vertical distance, it would have been obvious to one of ordinary skill in the art to modify the ratio of the first vertical distance to the second length vertical distance as described by Saito.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio of the first vertical distance to the second length vertical distance or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 16, Bibl (see, e.g., FIG. 9) teaches that the first and second electrodes 142, 318 are located on two opposite sides of the epitaxial structure 405, 416,409, and one 318 of the first and second electrodes 318 covers the second surface e.g., top surface (Para 0052, Para 0070). The combination of Bibl (see, e.g., FIG. 9)/Saito (see, e.g., FIG. 1B) teaches that one 318 (of Bibl) covers the second portion 6 (of Saito) of the side surface 2, 6 (of Saito).

Regarding claim 17, Saito (see, e.g., FIG. 1B) teaches that the epitaxial structure 20 further comprises a first-type semiconductor layer 28, a light emitting layer 26 and a second-type semiconductor layer 24, the first-type semiconductor layer 28 comprises the first surface e.g., bottom surface, the second-type semiconductor layer 24 comprises the second surface e.g., top surface, and the turning position is located on the second-type semiconductor layer 24. 

Regarding claim 18, Saito (see, e.g., FIG. 1B) teaches that the second-type semiconductor layer 24 has a vertical thickness, a vertical distance is provided between the turning position and the light emitting layer 26.
However, Saito fails to expressly teach that a ratio of the vertical distance to the vertical thickness is less than 1. However, differences in a ratio of the vertical distance to the vertical thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angles are critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the ratio of the vertical distance to the vertical thickness, it would have been obvious to one of ordinary skill in the art to modify the vertical thickness of the second-type semiconductor layer and the vertical distance between the turning position and the light emitting layer as described by Saito.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed a ratio of the vertical distance to the vertical thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the technical solution provided by Saito is to increase the anti-collision property of the chip, whereas the present application is intended to improve the subsequent process of the planarization layer and the second electrode for the vertical chip on the device. 
Examiner responds:
In response to applicant's argument that the technical solutions of Saito and the Applicant’s present application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues:
Applicant argues that if Bibl is directly combined with Saito, that is, the Bibl directly uses the chip of the Saito, the problem of broken of the top electrode maybe still occur.
Examiner responds:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). 



Applicant argues that the relationship between the limitation of the second vertical distance and the thickness of the second electrode cannot be disclosed by Saito and Bibl.
Examiner responds:
The combination of Bibl/Saito teaches the claimed invention. Bibl teaches the claimed film thickness of the second electrode 318 is in a range of 0.2 to 0.5 micron (Para 0081). Saito teaches that the typical size of the light emitting diode includes a thickness of 4 µm to 10 µm and that the thickness between the first surface e.g., bottom surface of 28 and the first isolation groove is 2 µm to 4 µm (Para 0029, Para 0030, Para 0032). However, differences in second vertical distances between the second surface and the turning position will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such lengths are critical. It would have been obvious to one of ordinary skill in the art to modify the second vertical distance between the second surface and the turning position in the device as described by Saito through routine experimentation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        11/14/2021